DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 03/06/2020.
Claim Objections
3. 	Claim 10 objected to because of the following informalities:  in line 4, the comma in between “from” and “the” should be deleted for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 18 recites the limitation "the implant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 18 will be interpreted as depending from claim 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flach et al. (US 20090264817 A1), hereinafter Flach.
Regarding claim 1, Flach teaches a medical device (a catheter; par. 0003), comprising: an elongated tube (10) having a wall (13), wherein the wall of the elongated tube comprises a first opening (first opening 14; annotated fig. 3); and a first actuating element located in the first opening of the wall of the elongated tube (first actuating element 20; annotated fig. 3, par. 0045); wherein the first actuating element in the first opening of the wall is actuatable to induce stress and/or displacement at the wall of the elongated tube to cause the elongated tube to bend (fig. 3; par. 0046).

    PNG
    media_image1.png
    365
    470
    media_image1.png
    Greyscale

Annotated Figure 3 (from Figure 3 of Flach)
Regarding claim 2, Flach further teaches a size of the first actuating element (20) is variable to induce the stress and/or the displacement at the wall of the elongated tube  to cause the elongated tube to bend (par. 0046:” . . . the piezostrictive actuators 20 are designed to be able to widen the [openings] 14 in the [elongated tube wall] 13 as needed, so that the [elongated tube wall] 13 is bent toward the side of the [elongated tube wall] 13 opposite the notches.” One having ordinary skill in the art will recognize that piezostrictive actuators, such as those disclosed in Flach for widening the openings 14 and consequently bending the elongated tube 10, work by varying their size in at least one plane in response to an electrical signal).
Regarding claim 3, Flach further teaches the size of the actuating element (20) is variable in a direction that is parallel to a longitudinal axis (annotated fig. 3) of the elongated tube (10) (fig. 3, par. 0046).
Regarding claim 5, Flach further teaches the first actuating element (14) is at a first side of the elongated tube (10), and the elongated tube comprises one or more slots, or other structural feature(s), at a second side of the elongated tube, the second side being opposite from the first side (par. 0026:” . . . the [openings 14] may be formed exclusively on one side of the catheter, two sides or more sides or by radial notches.” One having ordinary skill in the art will recognize the range of possible sides given by Flach for incorporating more openings includes a side opposite from the first).
Regarding claim 6, Flach further teaches the first actuating element (20) is configured to expand, to contract, or to both expand and to contract (par. 0046; the widening of opening 14 indicates that the first actuating element 20 is configured to expand. Furthermore, one having ordinary skill in the art will recognize that piezostrictive actuators, such as those taught by Flach, contract after the electrical signal resulting in their expansion has ceased).
Regarding claim 7, Flach further teaches the first actuating element (20) is configured to expand within the first opening of the wall (14) to cause the elongated tube (10) to bend in a first direction (par. 0046; annotated fig. 3), and wherein the first actuating element is configured to contract within the opening of the wall to cause the elongated tube to bend in a second direction (annotated fig. 3) that is opposite from the first direction (one having ordinary skill in the art will recognize that piezostrictive actuators, such as those taught by Flach, contract after the electrical signal resulting in their expansion has ceased, resulting in the elongated tube bending in a direction opposite from the direction of bending caused by the actuating elements).
Regarding claim 8, Flach further teaches the wall of the elongated tube (13) comprises a first linkage and a second linkage coupled with respective opposite sides of the first actuating element (annotated fig. 3; areas where elongated tube wall 13 couples to opposite sides of first actuating element 20).
Regarding claim 9, Flach further teaches the first actuating element (20) is configured to apply opposite forces towards the first and second linkages (annotated fig. 3) to induce the stress and/or the displacement at the wall of the elongated tube (par. 0046; the piezostrictive actuators 20 disclosed by Flach work by applying opposite forces to the first and second linkages, causing openings 14 to widen).
Regarding claim 10, Flach further teaches the first linkage comprises a first part of the wall, and the second linkage comprises a second part of the wall (first and second linkages comprise different parts of elongated tube wall 13; annotated fig. 3), the first and second parts of the wall formed by laser-cutting, etching, or removing material from, the elongated tube (the openings 14 – and the associated linkages – are formed by removing material from the tube wall; par. 0025).
Regarding claim 11, Flach further teaches the first actuating element comprises a piezo element, a balloon, an electroactive polymer, or a shape-memory element (Flach teaches piezoelectric/piezostrictive actuating elements in pars. 0020-0021 and 0045-0046).
Regarding claim 12, Flach further teaches the first actuating element is actuatable in response to electrical energy, radiofrequency energy, temperature change, delivery of fluid, or pressure (one having ordinary skill in the art will recognize that piezoelectric/piezostrictive elements, such as those taught by Flach in pars. 0020-0021 and 0045-0046, actuate in response to electrical energy).
Regarding claim 13, Flach further teaches the wall of the elongated tube (10) comprises a second opening (second opening 14; annotated fig. 3), and wherein the medical device further comprises a second actuating element (second actuating element 20; annotated fig. 3) located in the second opening of the wall of the elongated tube (annotated fig. 3).
Regarding claim 14, Flach further teaches the first actuating element and the second actuating element are located on a same side of the elongated tube (the openings 14 accommodating the actuating elements 20 may be located on the same side of the elongated tube 10, as shown in annotated fig. 3; pars. 0025-0026).
Regarding claim 15, Flach further teaches the first actuating element and the second actuating element are located on different respective sides of the elongated tube (the openings 14 accommodating the actuating elements 20 may be on different sides of the elongated tube 10; pars. 0025-0026).
Regarding claim 16, Flach further teaches the first actuating element (20) is configured to cause the elongated tube (10) to bend in a first direction (annotated fig. 3; par. 0046), and the second actuating element is configured to cause the elongated tube to bend in a second direction that is different from the first direction (should the second actuating element be placed on a different side of the elongated tube than the first actuating element as disclosed in pars. 0025-0026, then the second actuating element would be configured to bend the tube in a direction that is different from the first direction).
Regarding claim 17, Flach further teaches the elongated tube (10) is a part of a catheter, a guidewire, or an implant (the elongated tube wall 10 is a catheter; par. 0045).
Regarding claim 19, Flach further teaches the first actuating element and/or the elongated tube (13) is configured to deform elastically (the elongated tube wall 13 (referred to as a catheter shaft by Flach) may be formed from a solid elastic material; par. 0024).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flach in view of Maynard (US 6447478 B1).
Flach fails to teach the size of the actuating element is variable in a direction that is perpendicular to a longitudinal axis of the elongated tube.
	However, Maynard teaches an actuating element (actuator 42; fig. 4) that is expandable (actuator 42 has a buckled surface 26 that is expandable; figs. 3A-3B, col. 9:14-17 and 61-65) in a direction perpendicular to a longitudinal axis of an elongated tube (the actuator is laterally aligned relative to the longitudinal axis of the elongated tube 40; fig. 4, col. 10:6-13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the actuating element in Flach to be variable in a direction that is perpendicular to a longitudinal axis of the elongated tube as taught by Maynard as both these inventions and the claimed invention are directed towards actuating elements usable in steerable catheters (col. 1:36-39 of Maynard) and the references were well-known in the art prior to the effective filing date of the claimed invention. Maynard teaches actuating elements may be aligned such that their size is variable in a direction that is parallel with a longitudinal axis of the elongated tube (actuating elements 12/14; fig. 1), as in Flach. However, Maynard . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flach in view of Jennings et al. (US 20100069882 A1), hereinafter Jennings.
	Regarding claim 5, Flach further teaches the first actuating element (14) is at a first side of the elongated tube (10), and the elongated tube comprises one or more slots, or other structural feature(s), at a second side of the elongated tube (par. 0026:” . . . the [openings 14] may be formed exclusively on one side of the catheter, two sides or more sides or by radial notches.”).
	However, Flach fails to specify the second side is opposite from the first side. 
	Jennings teaches a bendable elongated tube (24) meant for use in medical devices such as catheters (par. 0002) comprising a first side (26) and a second side (28), wherein the first side and the second side are opposite one another (fig. 2, par. 0034). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second side of the elongated tube as disclosed by Flach to be opposite of the first side as taught by Jennings as both these inventions and the claimed invention are directed towards bendable elongated tubes for use in medical devices and the references were well-known in the art prior to the effective filing date of the claimed invention. .
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flach in view of Schaffer (US 20160151610 A1).
Regarding claim 18, Flach teaches an implant (medical device 10 is a catheter (par. 0033); as catheters are meant to be implanted within the body, they may be referred to as implants). 
	However, Flach fails to teach the implant is configured to deform plastically. 
	Schaffer teaches a medical device wire (302) capable of being plastically deformed prior to insertion within the body (par. 0097). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the implant taught by Flach to be plastically deformable as taught by Schaffer as both these inventions and the claimed invention are directed towards wire-like devices meant for insertion within the body and the references were well-known in the art prior to the effective filing date of the claimed invention. Schaffer teaches in pars. 0095 and 0097 that a physician may plastically deform a medical device wire to take on a specific shape prior to insertion within the body in order to facilitate navigation of specific vessel anatomy in the body. It would therefore have been obvious to one of ordinary skill in the art to have adapted the implant taught in Flach to be plastically deformable as taught by Schaffer, as such a combination would result in an implant capable of being more easily navigated to the desired location in vivo 
Regarding claim 20, Flach fails to teach the first actuating element and/or the elongated tube is configured to deform plastically.
	However, Schaffer teaches a wire capable of being plastically deformed prior to insertion within the body (par. 0097). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elongated tube taught by Flach to be plastically deformable as taught by Schaffer as both these inventions and the claimed invention are directed towards wire-like devices meant for insertion within the body and the references were well-known in the art prior to the effective filing date of the claimed invention. Schaffer teaches in pars. 0095 and 0097 that a physician may plastically deform a medical device wire to take on a specific shape prior to insertion within the body in order to facilitate navigation of specific vessel anatomy in the body. It would therefore have been obvious to one of ordinary skill in the art to have adapted the elongated tube taught in Flach to be plastically deformable as taught by Schaffer, as such a combination would result in an elongated tube that is capable of being more easily navigated to the desired location in vivo as taught by Schaffer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783